Case 2:14-cv-07509-SJF-ARL Document 84 Filed 09/08/20 Page 1 of 3 PageID #: 2110




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 DANIELLE LENZI,

                                    Plaintiff,                    ORDER
                                                                  CV 14-7509 (SJF)(ARL)
                  -against-

 SYSTEMAX, INC., et al.,

                                     Defendants.
 -------------------------------------------------------------X
 LINDSAY, Magistrate Judge:


         Before the Court is Defendants’ motion to for an Order (1) compelling Plaintiff to pay

 defendants’ expert, Mr. Nadel, $850 an hour for his time spent in deposition or such other

 hourly rate as the Court may deem reasonable and that such payment be made within 30 days of

 receipt of Mr. Nadel’s invoice and (2) clarifying this Court’s Order of July 2, 2020 which

 directed Plaintiff to bear the costs associated with the deposition of Plaintiff’s rebuttal expert.

 ECF No. 82. Plaintiff opposes Defendants’ motion, claiming the motion for payment of Mr.

 Nadel is premature because Defendants have failed to provide any of the information necessary

 to evaluate the relevant factors, including information which is not available at this time and

 arguing she is not responsible for the payment of attorney’s fees in connection with the

 deposition of her rebuttal expert. ECF No. 83. For the reasons set forth below, Defendants’

 motion is denied.

         Pursuant to Rule 26(b)(4)(C), "[u]nless manifest injustice would result, the court must require

 that the party seeking discovery: (i) pay the expert a reasonable fee for time spent in responding to

 discovery." Fed. R. Civ. P. 26(b)(4)(C)(i). Courts in this District consider the following factors in

 determining the reasonableness of a fee:
Case 2:14-cv-07509-SJF-ARL Document 84 Filed 09/08/20 Page 2 of 3 PageID #: 2111




                 (1) the witness's area of expertise; (2) the education and training that is required to
                 provide the expert insight that is sought; (3) the prevailing rates for other comparably
                 respected available experts; (4) the nature, quality and complexity of the discovery
                 responses provided; (5) the cost of living in the particular geographical area; (6) any
                 other factor likely to be of assistance to the court in balancing the interests implicated
                 by Rule 26; (7) the fee being charged by the expert to the party who retained him; and
                 (8) fees traditionally charged by the expert on related matters.


 Magee v. The Paul Revere Life Ins. Co., 172 F.R.D. 627, 645 (E.D.N.Y. 1997) (internal citations

 omitted); see also Mathis v. NYNEX, 165 F.R.D. 23, 24-25 (E.D.N.Y. 1996) (listing same factors).

 The party seeking to be reimbursed bears the burden of demonstrating that the fee sought is

 reasonable. See Reit v. Post Props., No. 09 Civ. 5455 (RMB) (KNF), 2010 U.S. Dist. LEXIS

 119693, at *7 (S.D.N.Y. Nov. 4, 2010) (citation omitted), see also New York v. Solvent Chem. Co.,

 210 F.R.D. 462, 471-72 (W.D.N.Y. 2002) ("[t]he party seeking reimbursement of deposition fees

 bears the burden of proving reasonableness. If the parties provide little evidence to support their

 interpretation of a reasonable rate, the court may use its discretion to determine a reasonable fee").

         “‘While a party may contract with any expert it chooses, the court will not automatically tax

 the opposing party with any unreasonable fees charged by the expert.’” Ey v. Sam's East, Inc., No. 17

 Civ. 551 (PED)2020 U.S. Dist. LEXIS 88783, 2020 WL 2415560 (S.D.N.Y. May 12, 2020)(quoting

 Grady v. Jefferson County Bd. of County Comm'rs, 249 F.R.D. 657, 662 (D. Colo. 2008)). The Court

 must keep in mind that “the underlying purpose [of the rule] is to compensate experts for their time

 spent participating in litigation and to prevent one party from unfairly obtaining the benefit of the

 opposing party's expert work free from cost.” Goldwater v. Postmaster General, 136 F.R.D. 337, 339

 (D. Conn. 1991). Defendants cite no authority for the proposition that Plaintiff must agree to the fee

 to be paid to the expert in advance of the deposition. The Court agrees with Plaintiff that

 Defendants’ motion to set the fee for its expert is premature and, to the extent the parties, after good

 faith negotiations, are unable to agree on the appropriate fee for Mr. Nadel’s deposition Defendants

 may make a motion for fees at that time.


                                                         2
Case 2:14-cv-07509-SJF-ARL Document 84 Filed 09/08/20 Page 3 of 3 PageID #: 2112




         In connection with the costs associated with the deposition of Plaintiff’s rebuttal expert,

 this Court ruled, that “the Court will allow discovery to be reopened for the limited purpose

 described above, however, as a sanction for Plaintiff’s lack of diligence in pursing this discovery

 at the appropriate time Plaintiff shall bear the cost of the deposition of the rebuttal expert.”

 Thus, costs were assessed as a penalty against Plaintiff, as the lesser penalty – rather than

 precluding the witness’ testimony -- for failing to abide by Court rules over the course of this

 six-year litigation, and seeking to designate a rebuttal expert four years after the close of

 discovery. 1 Costs were assessed to Plaintiff to alleviate the prejudice to Defendants arising from

 Plaintiff’s last-minute request to designate a rebuttal expert.           This Court ordered that “[a]ll

 expert discovery related to Plaintiff’s rebuttal expert shall be completed no later than October 1,

 2020 and Plaintiff shall bear the cost of the deposition of Plaintiff’s rebuttal expert.” The cost of

 the deposition to be paid by Plaintiff shall include reasonable costs associated the expert’s

 attendance at and preparation for the deposition, which would typically be borne by Defendants,

 and not defense counsel’s time at the deposition.


 Dated: Central Islip, New York                                SO ORDERED:
        September 8, 2020
                                                               ______/s/____________________
                                                               ARLENE ROSARIO LINDSAY
                                                               United States Magistrate Judge




         1
             Defendants’ expert was designated and his report produced prior to the close of discovery in 2016. The
 first time Plaintiff mention the need for a rebuttal expert was in 2020.

                                                               3
